DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 11/26/2019. Claims 1-20 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/16/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Under Step 2A- Prong 1:
	Claims 1, 9 and 17 recite the abstract idea concept of a method (claim 1), a system (claim 9), and a non-transitory storage media (Claim 17) for analyzing flight data for an aircraft. This abstract idea is described in at least claims 1, 13 and 17 by obtaining a set of aggregate contextual data comprising at least aircraft and flight-specific data, airport and air traffic control (ATC) data, weather data, and human factor data associated with flight crew members of the one or more aircraft; generating a set of results based on the statistical analysis, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current condition., are considered mental process steps. The identified claim limitations that recites an abstract idea fall within the enumerated groupings of abstract idea in Section 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
	The limitations of obtaining a set of aggregate contextual data and generating a set of results as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “aggregate contextual data and generating a set of results,” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
	Under Step 2A – Prong 2:
	The claims recite additional elements to the abstract idea. However, these additional elements fail to integrate into a practical application.
	Claim 1 recites, creating the contextual AI model using the set of aggregate contextual data, by the at least one processor, applying the contextual AI model to a set of flight data, to perform statistical analysis, by the at least one processor and presenting the set of results, via a display device communicatively coupled to the at least one processor. Which is mere data gathering that is simply employed as a tool to collect information and display results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and generic computer components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
	Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of creating the contextual AI model using the set of aggregate contextual data, by the at least one processor, applying the contextual AI model to a set of flight data, to perform statistical analysis, by the at least one processor and presenting the set of results, via a display device communicatively coupled to the at least one processor, the examiner submits that these limitations are insignificant extra- solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and conventional activity in the field. The additional limitations of creating the contextual AI model using the set of aggregate contextual data, by the at least one processor, applying the contextual AI model to a set of flight data, to perform statistical analysis, by the at least one processor and presenting the set of results, via a display device communicatively coupled to the at least one processor, are well-understood, routine and conventional activities because the background recites the steps are done by a computer system. Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). See MPEP 2106.05(d). Therefore, claims 1, 13 and 17 are ineligible under 35 U.S.C. 101.
Dependent claims 2-8, 10-16, 19 and 20 include limitations of claim 1 and only further defines mental process of claim 1. These further limitations are considered mental process without any significantly more elements to the abstract idea.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rinehart et al., US 20180225976 A1, in view of Sherry et al., US 20170301247 A1, hereinafter referred to as Rinehart and Sherry, respectively.
Regarding claim 1, Rinehart discloses a method for creating and using a contextual Artificial Intelligence (AI) model to analyze flight data for one or more aircraft, by a central computer system comprising at least one processor and a system memory element, the method comprising: 
obtaining a set of aggregate contextual data comprising at least aircraft and flight-specific data, airport and air traffic control (ATC) data, weather data, and human factor data associated with flight crew members of the one or more aircraft, by the at least one processor (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23); 
creating the contextual Al model using the set of aggregate contextual data, by the at least one processor (ARCA system may thus perform a risk analysis after the aircraft has landed, and generate outputs that include one or more reports summarizing sets of risk analyses for a plurality of flights and/or adding additional data to ARCA-generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37); and 
applying the contextual Al model to a set of flight data, to perform a statistical analysis, by the at least one processor (Generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment, i.e. applying contextual model, for an aircraft while it is in flight. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38).

Rinehart fails to explicitly disclose generating a set of results based on the statistical analysis, by the at least one processor, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; and presenting the set of results, via a display device communicatively coupled to the at least one processor.
However, Sherry teaches:
generating a set of results based on the statistical analysis, by the at least one processor, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions (The statistical method assumes statistical distributions of data. Whether a data instance is anomalous depends on how well it fits the distribution. The classification method is based on supervised learning. In the training phase, the classes are separated with boundaries created from learning the labeled data – See at least ¶119. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133); and 
presenting the set of results, via a display device communicatively coupled to the at least one processor (The models with trained parameters of target runways are uploaded to the avionics. With the real-time sensor data collected onboard, the nowcasting system calculates the probability of experiencing unstable approach events. If the nowcast result is positive (i.e. unstable), an indicator on the Primary Flight Display (PFD) is activated with the corresponding information of a potential unstable approach – See at least ¶58).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of generating a set of results based on the statistical analysis, by the at least one processor, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; and presenting the set of results, via a display device communicatively coupled to the at least one processor, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 2, Rinehart discloses:
obtaining a machine learning framework, wherein the machine learning framework comprises at least one of an artificial neural network (ANN) or machine learning algorithms (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
training the machine learning framework using the set of aggregate contextual data, to generate the contextual Al model (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).
Rinehart fails to explicitly disclose wherein applying the contextual Al model to the set of flight data further comprises: using the trained machine learning framework including the set of aggregate contextual data, to perform the statistical analysis.
However, Sherry teaches using the trained machine learning framework including the set of aggregate contextual data, to perform the statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of using the trained machine learning framework including the set of aggregate contextual data, to perform the statistical analysis, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 3, Rinehart discloses:
obtaining a new set of contextual data comprising at least one of a flight data export file upload and a set of real-time flight data obtained during flight, by the at least one processor (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43. ARCA system, implemented by a computing device comprising one or more processors, receives, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶60); and 
incorporating the new set of contextual data into the set of aggregate contextual data, to generate an updated set of aggregate contextual data (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

Rinehart fails to explicitly disclose updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis.
However, Sherry teaches updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 4, Rinehart discloses:
receiving user input identifying one or more airports and runways for performing the statistical analysis (ARCA system may provide outputs such as alarm outputs only to users who may review its determinations before either forwarding or approving the outputs for delivery to end users, such as a flight crew, or overriding the determination by ARCA system. In some examples, ARCA system may provide outputs in the form of periodic reports to operations managers. In some examples, ARCA system may provide real-time outputs to operational end-users such as pilots, dispatchers, and/or air traffic controllers – See at least ¶57); 
46Attorney Docket No.: 00194-0203-01000identifying a subset of the flight data applicable to the one or more airports and runways (Flight data including runway data – See at least ¶76); and 
applying the contextual Al model to the subset of the flight data (Generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment, i.e. applying contextual model, for an aircraft while it is in flight. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38)

Rinehart fails to explicitly disclose generating the set of results based on the statistical analysis of the subset of the flight data.
However, Sherry teaches:
generating the set of results based on the statistical analysis of the subset of the flight data (The statistical method assumes statistical distributions of data. Whether a data instance is anomalous depends on how well it fits the distribution. The classification method is based on supervised learning. In the training phase, the classes are separated with boundaries created from learning the labeled data – See at least ¶119. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of generating the set of results based on the statistical analysis of the subset of the flight data, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 5, Rinehart discloses:
establishing communication connections to one or more remote servers, via a communication device communicatively coupled to the at least one processor of the central computer system; obtaining historical weather data applicable to the set of flight data via the communication connections, wherein the historical weather data includes historical wind speeds, historical cloud cover conditions, historical visibility conditions, historical precipitation conditions, and historical temperature conditions associated with the set of flight data, wherein the historical weather data is stored by the one or more remote servers, and wherein the weather data comprises at least the historical weather data; and incorporating the historical weather data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the historical weather data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4.  For example, ARCA system may determine that there are adverse weather conditions (e.g., gusty winds), that the runway specified in the clearance has poor conditions (e.g., accumulated precipitation), and that the aircraft crew has little experience, and that those factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert – See at least ¶32).

Regarding claim 6, Rinehart discloses establishing communication connections to one or more remote servers, via a communication device communicatively coupled to the at least one processor of the central computer system; obtaining the airport and air traffic control (ATC) data applicable to the set of flight data via the communication connections, wherein the airport and ATC data includes at least Automatic Terminal Information Service (ATIS) data, airport specifications data, runway length data, airport arrival rate data, airport arrival taxi time data, and airport departure taxi time data, and wherein the airport and ATC data is stored by the one or more remote servers; and incorporating the airport and ATC data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the airport and ATC data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 7, Rinehart discloses establishing communication connections to one or more remote servers, via a communication device communicatively coupled to the at least one processor of the central computer system; obtaining the aircraft and flight-specific data applicable to the set of flight data via the communication connections, wherein the aircraft and flight-specific data includes at least flight state data from aircraft onboard recorders, flight plan data, aircraft condition data, condition-based maintenance (CBM) data, aircraft specification data, and Notices to Airmen (NOTAMs) data, and wherein the aircraft and flight-specific data is stored by the one or more remote servers; and  48Attorney Docket No.: 00194-0203-01000 incorporating the aircraft and flight-specific data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the aircraft and flight-specific data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 8, Rinehart discloses obtaining a first set of pilot-specific data applicable to the set of flight data via the communication connections, wherein the human factor data comprises at least pilot certification data, pilot training hours data, and pilot duty cycle data, and wherein the human factor data is stored by the one or more remote servers; deriving a second set of pilot-specific data using the first set of pilot-specific data, wherein the second set of pilot-specific data includes a derived skill index and a derived fatigue metric for pilots associated with the set of flight data; incorporating the human factor data into the set of aggregate contextual data, wherein the human factor data comprises the first set of pilot-specific data and the second set of pilot-specific data, and wherein the contextual Al model is created using the set of aggregate contextual data including the human factor data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 9, Rinehart discloses a central computer system for creating and using a contextual Artificial Intelligence (AI) model to analyze flight data for one or more aircraft, the central computer system comprising: a system memory element;  49Attorney Docket No.: 00194-0203-01000 
a communication device configured to establish communication connections to one or more remote servers via a data communication network (A computing device includes one or more processors and a computer-readable storage device communicatively coupled to the one or more processors – See at least ¶5); 
a display device configured to present graphical elements and text (Display device – See at least ¶70); and 
at least one processor communicatively coupled to the system memory element, the communication device, and the display device, the at least one processor configured to (A computing device includes one or more processors and a computer-readable storage device communicatively coupled to the one or more processors – See at least ¶5): 
obtain a set of aggregate contextual data comprising at least aircraft and flight-specific data, airport and air traffic control (ATC) data, weather data, and human factor data associated with flight crew members of the one or more aircraft (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23); 
create the contextual Al model using the set of aggregate contextual data (ARCA system may thus perform a risk analysis after the aircraft has landed, and generate outputs that include one or more reports summarizing sets of risk analyses for a plurality of flights and/or adding additional data to ARCA-generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37); and
apply the contextual Al model to a set of flight data, to perform a statistical analysis (Generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment, i.e. applying contextual model, for an aircraft while it is in flight. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38).

Rinehart fails to explicitly disclose generate a set of results based on the statistical analysis, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; and present the set of results, via the display device.
However, Sherry teaches:
generate a set of results based on the statistical analysis, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions (The statistical method assumes statistical distributions of data. Whether a data instance is anomalous depends on how well it fits the distribution. The classification method is based on supervised learning. In the training phase, the classes are separated with boundaries created from learning the labeled data – See at least ¶119. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133); and 
present the set of results, via the display device (The models with trained parameters of target runways are uploaded to the avionics. With the real-time sensor data collected onboard, the nowcasting system calculates the probability of experiencing unstable approach events. If the nowcast result is positive (i.e. unstable), an indicator on the Primary Flight Display (PFD) is activated with the corresponding information of a potential unstable approach – See at least ¶58).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of generating a set of results based on the statistical analysis, by the at least one processor, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; and presenting the set of results, via a display device communicatively coupled to the at least one processor, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 10, Rinehart discloses:
incorporating a machine learning framework into the contextual Al model, wherein the machine learning framework comprises at least one of an artificial neural 50Attorney Docket No.: 00194-0203-01000 network (ANN) or machine learning algorithms, to create the contextual Al model (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
training the contextual Al model using the set of aggregate contextual data and the machine learning framework, to generate a trained contextual Al model (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

Rinehart fails to explicitly disclose wherein applying the contextual Al model to the set of flight data further comprises: using the trained contextual Al model, including the set of aggregate contextual data and the machine learning framework, to perform the statistical analysis.
However, Sherry teaches wherein applying the contextual Al model to the set of flight data further comprises: using the trained contextual Al model, including the set of aggregate contextual data and the machine learning framework, to perform the statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of using the trained machine learning framework including the set of aggregate contextual data, to perform the statistical analysis, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 11, Rinehart discloses:
obtaining a new set of contextual data comprising at least one of a flight data export file upload and a set of real-time flight data obtained during flight, by the at least one processor (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
incorporating the new set of contextual data into the set of aggregate contextual data, to generate an updated set of aggregate contextual data (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

Rinehart fails to explicitly disclose updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis.
However, Sherry teaches updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 12, Rinehart discloses:
receiving user input identifying one or more airports and runways for performing the statistical analysis (ARCA system may provide outputs such as alarm outputs only to users who may review its determinations before either forwarding or approving the outputs for delivery to end users, such as a flight crew, or overriding the determination by ARCA system. In some examples, ARCA system may provide outputs in the form of periodic reports to operations managers. In some examples, ARCA system may provide real-time outputs to operational end-users such as pilots, dispatchers, and/or air traffic controllers – See at least ¶57); 
46Attorney Docket No.: 00194-0203-01000identifying a subset of the flight data applicable to the one or more airports and runways (Flight data including runway data – See at least ¶76).

Rinehart fails to explicitly disclose applying the contextual Al model to the subset of the flight data; and generating the set of results based on the statistical analysis of the subset of the flight data.
However, Sherry teaches:
applying the contextual Al model to the subset of the flight data (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133); and 
generating the set of results based on the statistical analysis of the subset of the flight data (The statistical method assumes statistical distributions of data. Whether a data instance is anomalous depends on how well it fits the distribution. The classification method is based on supervised learning. In the training phase, the classes are separated with boundaries created from learning the labeled data – See at least ¶119. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of applying the contextual Al model to the subset of the flight data; and generating the set of results based on the statistical analysis of the subset of the flight data, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 13, Rinehart discloses format the set of results for presentation via one or more secondary computing devices external to the central computer system, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions, and wherein the one or more secondary computing devices comprises at least one of an aircraft onboard avionics device and a personal computing device configured to store, maintain, and execute an Electronic Flight Bag (EFB) application; and transmit the set of results to the one or more secondary computing devices, via the communication device (Some stored data may also be fairly recent and may have been stored fairly recently, e.g., within the previous day or the previous several hours relative to when ARCA system is processing inputs to determine risk factors for a given flight of a given aircraft, or relative to when the given aircraft has a flight plan, is in a controlled airspace, or has been issued a clearance by air traffic control – See at least ¶24).

Regarding claim 14, Rinehart fails to explicitly disclose host a web application comprising a graphical user interface (GUI) and associated functionality for user interaction with the set of results comprising at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; provide access to the web application via the communication device and the data communication network; receive user input selections to the web application from a secondary computer system via the communication device; and in response to the user input selections, present the user-selected data via the GUI of the web application.
However, Sherry teaches host a web application comprising a graphical user interface (GUI) and associated functionality for user interaction with the set of results comprising at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; provide access to the web application via the communication device and the data communication network; receive user input selections to the web application from a secondary computer system via the communication device; and in response to the user input selections, present the user-selected data via the GUI of the web application (The models with trained parameters of target runways are uploaded to the avionics. With the real-time sensor data collected onboard, the nowcasting system calculates the probability of experiencing unstable approach events. If the nowcast result is positive (i.e. unstable), an indicator on the Primary Flight Display (PFD) is activated with the corresponding information of a potential unstable approach – See at least ¶58).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of host a web application comprising a graphical user interface (GUI) and associated functionality for user interaction with the set of results comprising at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; provide access to the web application via the communication device and the data communication network; receive user input selections to the web application from a secondary computer system via the communication device; and in response to the user input selections, present the user-selected data via the GUI of the web application, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 15, Rinehart discloses:
establishing communication connections to one or more remote servers, via a communication device communicatively coupled to the at least one processor of the central computer system; obtaining historical weather data applicable to the set of flight data via the communication connections, wherein the historical weather data includes historical wind speeds, historical cloud cover conditions, historical visibility conditions, historical precipitation conditions, and historical temperature conditions associated with the set of flight data, wherein the historical weather data is stored by the one or more remote servers, and wherein the weather data comprises at least the historical weather data; and incorporating the historical weather data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the historical weather data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4.  For example, ARCA system may determine that there are adverse weather conditions (e.g., gusty winds), that the runway specified in the clearance has poor conditions (e.g., accumulated precipitation), and that the aircraft crew has little experience, and that those factors in combination, compared with probabilistic modeling based on historical data, justify issuing an alert – See at least ¶32).

Regarding claim 16, Rinehart discloses obtaining a first set of pilot-specific data applicable to the set of flight data via the communication connections, wherein the first set of pilot-specific data comprises at least pilot certification data, pilot training hours data, and pilot duty cycle data, and wherein the first set of pilot-specific data is stored by the one or more remote servers; deriving a second set of pilot-specific data using the first set of pilot-specific data, wherein the second set of pilot-specific data includes a derived skill index and a derived fatigue metric for pilots associated with the set of flight data;  54Attorney Docket No.: 00194-0203-01000incorporating the first set of pilot-specific data and the second set of pilot- specific data into the set of aggregate contextual data, wherein the human factor data comprises the first set of pilot-specific data and the second set of pilot-specific data, and wherein the contextual Al model is created using the set of aggregate contextual data including the human factor data (ARCA system may evaluate incoming weather data from a variety of sources that may be anywhere up to, e.g., several seconds, several minutes, or an hour or more old, which may be considered part of the real-time data that ARCA system has received. The stored data may include one or more databases of relevant information such as past operations, crew credentials – See at least ¶23).

Regarding claim 17, Rinehart discloses:
obtaining a set of aggregate contextual data comprising at least aircraft and flight-specific data, airport and air traffic control (ATC) data, weather data, and human factor data associated with flight crew members of the one or more aircraft, by the at least one processor (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23); 
creating the contextual Al model using the set of aggregate contextual data, by the at least one processor (ARCA system may thus perform a risk analysis after the aircraft has landed, and generate outputs that include one or more reports summarizing sets of risk analyses for a plurality of flights and/or adding additional data to ARCA-generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37); and 
applying the contextual Al model to a set of flight data, to perform a statistical analysis, by the at least one processor (Generated data store of generated data available to be used to modify the Bayesian network model, i.e. AI model – See at least ¶37. ARCA system may thus combine decision factors to produce a real-time, context-specific risk assessment, i.e. applying contextual model, for an aircraft while it is in flight. The recentness of the data accessed and used by ARCA system may depend on the type of data – See at least ¶38).

Rinehart fails to explicitly disclose generating a set of results based on the statistical analysis, by the at least one processor, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; and presenting the set of results, via a display device communicatively coupled to the at least one processor.
However, Sherry teaches:
generating a set of results based on the statistical analysis, by the at least one processor, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions (The statistical method assumes statistical distributions of data. Whether a data instance is anomalous depends on how well it fits the distribution. The classification method is based on supervised learning. In the training phase, the classes are separated with boundaries created from learning the labeled data – See at least ¶119. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133); and 
presenting the set of results, via a display device communicatively coupled to the at least one processor (The models with trained parameters of target runways are uploaded to the avionics. With the real-time sensor data collected onboard, the nowcasting system calculates the probability of experiencing unstable approach events. If the nowcast result is positive (i.e. unstable), an indicator on the Primary Flight Display (PFD) is activated with the corresponding information of a potential unstable approach – See at least ¶58).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of applying the contextual Al model to a set of flight data, to perform a statistical analysis, by the at least one processor; generating a set of results based on the statistical analysis, by the at least one processor, wherein the set of results comprises at least one of probable causes of aircraft performance events and probable aircraft performance events resulting from current conditions; and presenting the set of results, via a display device communicatively coupled to the at least one processor, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 18, Rinehart discloses:
obtaining a new set of contextual data comprising at least one of a flight data export file upload and a set of real-time flight data obtained during flight, by the processor (ARCA system may also apply machine learning to causal Bayesian networks to refine or modify the Bayesian networks and perform Bayesian updating based on additional data as it is received by ARCA system - See at least ¶43); and 
incorporating the new set of contextual data into the set of aggregate contextual data, to generate an updated set of aggregate contextual data (ARCA system may feed occurrences (and non-occurrences) of a precursor directly back into Bayesian network model to train Bayesian network model – See at least ¶52).

Rinehart fails to explicitly disclose updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis
However, Sherry teaches updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis (Models for predicting unstable approach events at locations prior to the stabilization altitude. The first step is to process and integrate historical flight tracks, weather conditions, navigation procedures, and aircraft parameters. From these processed and integrated data, aircraft state variables are calculated. Stabilized approach criteria are applied to identify unstable approaches from this integrated data set – See at least ¶71. Stochastic simulation methods can be applied to quantitatively study the probability of some risk events that are the causes or results of unstable approaches. These methods, based on the statistical analysis, assume specific probability density functions for key features of flight tracks – See at least ¶133).
Rinehart discloses an automated real-time clearance analysis for an aircraft. Sherry teaches probability data for an aircraft using big data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rinehart and include the feature of updating the contextual Al model using the updated set of aggregate contextual data, to create an updated contextual Al model; and applying the updated contextual Al model to the set of flight data to perform the statistical analysis, as taught by, Sherry, to enable pilots to make adjustments to avoid an unstable approach of an aircraft (See at least ¶3).

Regarding claim 19, Rinehart discloses establishing communication connections to one or more remote servers, via a communication device communicatively coupled to the at least one processor of the central computer system; obtaining the airport and air traffic control (ATC) data applicable to the set of flight data via the communication connections, wherein the airport and ATC data includes at least Automatic Terminal Information Service (ATIS) data, airport specifications data, runway length data, airport arrival rate data, airport arrival taxi time data, and airport departure taxi time data, and wherein the airport and ATC data is stored by the one or more remote servers; and incorporating the airport and ATC data into the set of aggregate contextual data, wherein the contextual Al model is created using the set of aggregate contextual data including the airport and ATC data (Receiving, by a computing device comprising one or more processors, from a plurality of sources, data associated with an aircraft that is in an operation, wherein the plurality of sources comprises one or more sources of historical data and one or more sources of real-time data that is generated while the aircraft is in the operation – See at least ¶4. air traffic control (ATC) data – See at least 22. Weather data. Flight crew data including credentials – See at least ¶ 23).

Regarding claim 20, Rinehart discloses obtaining a first set of pilot-specific data applicable to the set of flight data via the communication connections, wherein the first set of pilot-specific data comprises at least pilot certification data, pilot training hours data, and pilot duty cycle data, and wherein the first set of pilot-specific data is stored by the one or more remote servers; deriving a second set of pilot-specific data using the first set of pilot-specific data, wherein the second set of pilot-specific data includes a derived skill index and a derived fatigue metric for pilots associated with the set of flight data;  54Attorney Docket No.: 00194-0203-01000incorporating the first set of pilot-specific data and the second set of pilot- specific data into the set of aggregate contextual data, wherein the human factor data comprises the first set of pilot-specific data and the second set of pilot-specific data, and wherein the contextual Al model is created using the set of aggregate contextual data including the human factor data (ARCA system may evaluate incoming weather data from a variety of sources that may be anywhere up to, e.g., several seconds, several minutes, or an hour or more old, which may be considered part of the real-time data that ARCA system has received. The stored data may include one or more databases of relevant information such as past operations, crew credentials – See at least ¶23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662